Hayes and Lawton, JJ.
(dissenting). We respectfully dissent and vote to affirm. In our view, Supreme Court properly directed claimants and their daughter to appear for examinations on July 19, 2000. We reject claimants’ contention that the court lacked authority to schedule a date for claimants and their daughter to appear for examinations pursuant to General Municipal Law § 50-h (1). Pursuant to that section, a school district “shall have the right to demand an examination of the claimant [s],” and the court is merely enforcing that right. We disagree with the majority’s conclusion that the only remedy available to respondent is to wait until claimants commence an action, particularly where, as here, that event may not occur for an extended length of time because of the infancy toll of the Statute of Limitations. (Appeal from Order of Supreme Court, Niagara County, Fricano, J. — Discovery.) Present — Pigott, Jr., P. J., Green, Hayes, Burns and Lawton, JJ.